                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


TRACY ANTHONY MILLER,

              Petitioner,

       V.                                                 CV 119-004


EDWARD PHILBIN, Warden,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed.' (Doc.

nos. 11, 12, 13, 14, 15, 16, 17, 18, 19, 20.) Petitioner does not offer any new information,

evidence, or argument that warrants a deviation from the Magistrate Judge's

recommendation. Petitioner attempts to invoke Federal Rule of Civil Procedure 60(b) in his

objections to obtain relief for his claims and have the Court reopen his 1996 federal habeas

petition. (Doc. no. 11, p. 5; doc. no. 12, pp. 22-24; doc. no. 13, p. 5; doc. no. 15, p. 1; doc.

no. 16, p. 1; doc. no. 18, p. 1.) However, a petitioner cannot invoke Rule 60 to circumvent

AEDPA's restrictions regarding second or successive petitions to obtain relief from a prior


       'Plaintiff titled two sets of objections "Petitioner's Motion to Supplement a More
Detailed Objection ...." and "Motion to Clarify his Innocence." (Doc. nos. 13, 20.) The Court
construes Plaintiffs filing as additional objections and considers them here. Accordingly,
Plaintiffs "motions" are MOOT. (Id)
habeas corpus judgment or seek relief for new claims.            Gonzalez v. Crosby. 545 U.S.

524, 532 (2005); Franaui v. Florida. 638 F.3d 1368, 1371 (11th Cir. 2011). Without

authorization from the Eleventh Circuit, this Court cannot consider Petitioner's habeas

corpus claims. See United States v. Holt 417 F.3d 1172, 1175 (11th Cir. 2005)(explaining

AEDPA's restrictions on second or successive petitions and concluding "[wjithout

authorization, the district court lacks Jurisdiction to consider a second or successive

petition"); see also In re Medina. 109 F.3d at 1564 (affirming dismissal of claims as

successive because the petitioner did not first file an application with the Eleventh Circuit).

       Petitioner also argues the Court erred in recharacterizing his 1996 habeas petition as a

motion pursuant to 28 U.S.C. § 2254 when it was actually a Rule 60(b) motion. (Doc. no.

13, p. 9.) As the Magistrate Judge explained in the R&R,there is no evidence Petitioner's

1996 petition was recharacterized and, thus. Petitioner's invocation of Castro v. United

States. 540 U.S. 375 (2003), is meritless.

       Accordingly, the Court OVERRULES the objections, DENIES AS MOOT

Petitioner's motion to supplement his petition, motion for appointment of counsel, motion for

immediate release, and motion for release, (doc. nos. 3, 4, 6, 7), ADOPTS the Report and

Recommendation ofthe Magistrate Judge as its opinion, and DISMISSES this petition.

       A prisoner seeking relief under § 2254 must obtain a certificate of appealability

("COA") before appealing the denial of his application for a writ of habeas corpus. This

Court "must issue or deny a certificate of appealability when it enters a final order adverse to

the applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court
should grant a COA only if the prisoner makes a "substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel,

529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.

Accordingly, the Court DENIES a COA in this case.^ Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal informa pauperis, S^ 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this                   day of March, 2019, at Augusta, Georgia.




                                            J. ItANMimALL,CHIEF JUDGE
                                            UNITE^TATES DISTRICT COURT
                                                  ™RN district of GEORGIA




        -"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
